 



Exhibit 10.7
Director Compensation Summary
Persons elected at our annual meetings as directors and who hold no executive
office with us or any of our affiliates are entitled to receive an annual
retainer of $20,000 (before May 2005, $15,000) and a further retainer of $10,000
if such director acts as chairman of the Audit Committee or $7,500 if such
director acts as chairman of the Compensation Committee or Nominating &
Corporate Governance Committee. Also, each non-executive director is entitled to
receive a fee of $1,000 per meeting of the directors or any committee thereof,
and to be reimbursed for reasonable fees and expenses incurred in connection
with their service as directors. During the last fiscal year, six directors
received the annual retainer in full, two directors received three-fourths of
the annual retainer, one director received approximately one-half of the annual
retainer, and two directors received one-quarter of the annual retainer. Such
retainers and fees paid to directors will be provided, at the director’s
election, 50% in cash compensation with the remaining 50% payable in our common
shares, or 100% payable in our common shares. Non-employee directors are granted
12,500 restricted share units when they join the board of directors.

